Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.

Election/Restrictions
Claims 1, 3, 5 and 6 allowable. Claims 8-10, 15, 16, 19-24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I-IV, as set forth in the Office action mailed on 3/8/2018, is hereby withdrawn and claims 8-10, 15, 16 and 19-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The withdrawn incorporate all of the limitations of allowable claim 1.

Allowable Subject Matter
Claims 1, 3, 5, 6, 8-10, 15, 16, 19-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant amended the claims to delete the phrase “if present” and the 35 USC 112(b) rejection is withdrawn.
Applicant’s arguments with respect to Smedberg (US 20130000947) are persuasive.  Smedberg uses an LDPE with a melt flow rate of 1.89 which is outside the claimed range of less than 1.7 g/10min.  Smedberg includes 0.08% of 2,4-diphenyl-4-methyl-1-pentene and the claims require 0%.  While Smedberg achieves an electrical conductivity of 0.01 to 38 fS/m, Smedberg does not disclose the same composition as claimed. 
Smedberg is silent with regard to the property of oxidation induction time and as Smedberg fails to teach the same composition it would not be reasonable to presume that the property is inherent as evidenced by Applicant’s specification.  Applicant arguments that the instant inventive composition provides an unexpected result are persuasive.  Applicant states that as shown in Applicant’s specification, (table on pg 49), 
Other prior art of record to Nilsson (US20130313000) and Nilsson (US 20120305284) fails to teach or suggest the claimed composition and properties.  Nilsson ‘000 examples have MFR’s above 2.  Nilsson ‘284 has only two examples with an MFR less than 1.7, inventive example 4 and reference example 3.  Both of these examples use a peroxide amount greater than 35mmols.  Additionally, neither Nilsson ‘000 nor Nilsson ‘284 disclose the oxidation induction time and as noted by Applicant evidenced by the specification, the property is unexpected based on the claimed composition.
It would not have been obvious to one of ordinary skill in the art before the effective filing date to produce a crosslinkable polymer with the claimed composition and properties as the properties are unexpected over the prior art.
Previously filed and accepted, terminal disclaimers were filed on 1/4/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/105226 (now 10347390), 15/105238 (now 10221300) and 15/105230 (now abandoned) have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759